Citation Nr: 0116767	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of left wrist fracture, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for headaches, claimed 
in the alternative as disability due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
March 1992.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted a 10 percent 
disability rating for the veteran's left wrist disorder and 
denied his claim for service connection for headaches.  Since 
the veteran contends that his headache disorder resulted from 
his service in the Persian Gulf, the Board has characterized 
the issue on appeal as shown above to more accurately reflect 
his contentions.  In April 2001, a hearing was held before 
the undersigned.

In his June 2000 substantive appeal, the veteran stated that 
he was also appealing the fact that the RO had assigned him a 
single 10 percent rating for his left wrist disorder, rather 
than three separate ratings as stated in the Statement of the 
Case.  The Board has reviewed the Statement of the Case, and 
the RO did not grant the veteran three separate ratings.  
Although the language was not as precise as it could have 
been, what the RO was saying was that the 10 percent rating 
currently assigned could be based on either limitation of 
dorsiflexion of the wrist or limitation of palmar flexion of 
the wrist.  The veteran is assured that evaluation of his 
claim for an increase will include consideration of any and 
all diagnostic codes pertinent to wrist disorders, to include 
whether he is entitled to separate ratings for any 
symptomatology.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran has received treatment 
at Bristol Park Medical facilities in Costa Mesa and Fountain 
Valley since his separation from service.  The only records 
associated with the claims file are dated in 1992, 1997, and 
2000.  These records concern both the veteran's left wrist 
and headache disorder, and it is entirely possible that 
additional relevant records exist that have not been obtained 
because the RO did not, at any time, request all treatment 
records.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claims so that he 
is afforded every possible consideration.

A.  Increased rating for left wrist

At his personal hearing, the veteran stated he had to wear a 
brace on his wrist all day and that he was given physical 
limitations, such as lifting no more than ten pounds.  The 
medical records currently associated with the claims file do 
not show which physician prescribed use of the brace or that 
he has been given any physical restrictions.  The RO should 
ask the veteran to provide information as to which 
physician(s) prescribed the brace and physical restrictions, 
so that these records can be obtained.

The veteran also testified that his employer has modified his 
duties because of his left wrist condition.  The RO should 
provide him an opportunity to submit evidence from his 
employer supporting this contention.

The veteran was referred to a Dr. Tishler for surgery for his 
left wrist condition.  The veteran should complete all 
necessary authorization forms so that the RO can request any 
records associated with his referral for surgery.

Another examination is needed.  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.  The fact that the veteran has been 
referred for left wrist surgery suggests that his condition 
has worsened since his last VA examination in 1998, and it is 
necessary to verify the current severity of this condition.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (for a 
claim for an increased rating, the primary concern is the 
current level of disability).  

B.  Service connection for headaches

For servicemembers who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i) and (ii).  The list of signs and 
symptoms that may be manifestations of undiagnosed 
illness(es) includes headaches.

The veteran contends that his headaches are due to exposure 
to chemicals while he served in the Persian Gulf.  However, 
the RO did not consider the provisions of 38 C.F.R. § 3.317.  
It would be potentially prejudicial to the veteran if the 
Board were to consider this regulation in the first instance, 
since he has not had notice of the requirements of proving 
service connection under 38 C.F.R. § 3.317.  Therefore, 
remand of this claim is necessary so that the RO can 
adjudicate it in accordance with the veteran's contentions.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (VCAA) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.


2.  The RO should ask the veteran to 
complete the necessary authorization 
forms so that VA can request his medical 
records from Bristol Park Medical 
facilities in Costa Mesa and Fountain 
Valley, for all treatment since 1992, and 
Dr. Tishler for treatment in 2001.  He 
should also complete authorization forms 
for any other private medical treatment 
that he has received for his left wrist 
disorder.  The Board is particularly 
interested in obtaining records from any 
physician(s) that prescribed use of a 
wrist brace and physical limitations.

3.  The RO should advise the veteran to 
submit any documentation that would 
support his contention that modifications 
have been made to his employment duties 
due to his wrist disorder.

4.  After obtaining the veteran's 
treatment records and/or allowing him an 
opportunity to submit his private 
treatment records, the RO should schedule 
him for a VA examination to evaluate his 
left wrist disorder.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder and a copy of this remand prior to 
the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected left wrist disorder.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  Any 
limitation of motion or functional 
limitation of the left wrist that is 
attributable to the service-connected 
condition should be identified.  

The examiner is asked to specifically 
state whether the veteran has ankylosis 
of the left wrist, and, if so, whether 
any existing ankylosis is favorable or 
unfavorable and in which position the 
wrist is ankylosed as stated in degrees.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the examination report is in compliance 
with the directives of this REMAND.  If 
the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2; see also Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations (to include 38 C.F.R. 
§ 3.317) and consideration of the 
additional evidence developed upon 
remand.  If any benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal (to 
include 38 C.F.R. § 3.317).  The RO 
should allow the veteran an appropriate 
period of time for response.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  The Board intimates no opinion as to the 
ultimate disposition of the issue on appeal.  The veteran 
need take no further action until he is further informed and 
no inference should be drawn regarding the final disposition 
of this case as a result of this Remand.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


